DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 08/08/2022 has been entered. Claims 1-3, 12, and 14-18, are amended, claim 13 is cancelled, and claim 22 is new. Claims 4-11 and 19-20 remain withdrawn. Accordingly, claims 1-12 and 14-22 are pending with claims 1-3, 12, 14-18, and 21-22 under examination.
	With regard to the manner of making amendments to the claims, 37 CFR 1.121(c) states: Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
	In the instant case, claim 21 is marked as “(New)”, even though it is not a new claim; rather, it is based on previously presented (and amended) claim 21, and should be indicated as such.
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
	With regard to the discussed improvements on page 10 of the arguments, the arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c) II.). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP 716.01(c) II.). The data presented on page 10 of the arguments does not appear to have been presented in the specification as originally-filed, or by means of a declaration or affidavit. Furthermore, even if the same data was present in a declaration, it is still unclear in view of the lack of units, and particularly in view of the dearth of data needed to illustrate unexpected results and criticality of the claimed ranges. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d) II.). Further yet, even if the data did show criticality of ranges, the applicant does not appear to have actually claimed any ranges that correspond to the data.
	With regard to the arguments concerning “a gap surface” (see page 10 of arguments), as discussed in the updated 103 rejection, this limitation is obvious based on the disclosure of Suetsuna.
	The arguments directed to new claim 22 (see page 11 of arguments) are not found persuasive; new claim 22 is substantially similar to claim 1, which as discussed in the 103 rejections below, are both obvious.
	The arguments regarding the ODP rejection do not appear to be actual arguments as it appears that the sentence is incomplete. However, as discussed in the Double Patenting rejection below, the Double Patenting rejection is currently maintained in view of the instant claims remaining obvious over U.S. Patent No. 10,774,404 in view of Alakula (US 20100219928 A1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 14-17, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-14 of U.S. Patent No. 10,774,404 (hereinafter “US ‘404”) in view of Alakula (US 20100219928 A1)
Regarding instant claims 1, 12, 17, and 22, these claims are met by claim 10 of US ‘404 in view of Alakula. The pressed powder material of ‘404 in view of Alakula meets the instantly-claimed invention. With regard to the instantly claimed “plurality of magnetic bodies having a planar structure”, this is met by the “plurality of flaky magnetic metal particles” of ‘404. With regard to the instantly-claimed intercalated phase, this is met by the ‘interposed phase’ of ‘404. ‘404 does not explicitly teach that the “pressed” powder material comprises a plane at the surface; however, it can be seen from the figures, that the “pressed powder material” is in the shape of a flat, box-shaped product (see Fig. 10 for example); thus, the flat portions of the box-shaped product meets the claimed “plane at the surface” of instant claim 1. However, ‘404 is silent regarding a plate-shaped reinforcing material. With regard to the plate-shaped reinforcing material, this limitation is obvious over Alakula. Alakula teaches producing a packed soft magnetic component (Abstract) and further renders obvious the use of a reinforcement structure applied as a sandwich structure, such that the production process involves alternately arranging a soft magnetic component and a reinforcement structure in the mold [0065]. The BRI of “plate-like” means possessing a flat surface. Applying the structure of Alakula to the product of ‘404 (which possesses flat exterior surfaces) would result in a “plate-like” reinforcing material. The remainder of the limitations set forth in instant claims 1, 12, and 17 are substantially identical to the limitations in claim 10 of ‘404.
Regarding instant claim 14, this claim is met by claim 12 of US ‘404.
Regarding instant claim 15, this claim is met by claim 13 of US ‘404.
Regarding instant claim 16, this claim is met by claim 14 of US ‘404.
Claim Objections
Claims 1, 12, and 22 are objected to because of the following informalities:
Claims 1 and 22 each recite “wherein the magnetic material has a longitudinal direction, one of the planes is provided in parallel to the longitudinal direction, and the one of the planes is in contact with the plate-shaped reinforcing material”. The “the” which is both bolded and underlined should be removed.
Claim 12 recites “wherein the flat surfaces have the difference in coercivity depending on a direction in other one of the planes”; the underlined portion contains incorrect grammar and must be corrected. In the interest of compact prosecution, “other” will be interpreted as “another”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12, 14-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna (US 20170076845 A1; of record) in view of Alakula et al. (US 20100219928 A1; of record).
Regarding claim 1, Suetsuna teaches a soft magnetic material used for a rotating electric machine (Title, [0002], [0009], [0082], [0083], [0087]), meeting the claimed “rotating electric machine”, comprising flattened magnetic metal particles and an interposed phase, meeting the claimed “magnetic composite material” (a composite being a material with multiple components) which is in the shape of a rectangular prism (see Abstract, Figs. 1A, 2, and 4), meeting the claimed magnetic material having “a plane”. 
The soft magnetic material comprises flattened magnetic metal particles 10 including at least one magnetic metal selected from iron, cobalt, and nickel (Abstract), meeting the claimed (i) plurality of flaky magnetic metal particles which include a flat surface and containing at least one element selected from iron, cobalt, and nickel.
The soft magnetic material further comprises an interposed phase 20 and interposed particles 24 existing between the flattened magnetic metal particles and includes at least one of oxygen, carbon, nitrogen, and fluorine (Abstract; Figs. 4, 5A-5B) [0071], which meets the claimed (ii) intercalated phase, and “wherein the intercalated phase…fluorine (F)” limitations.
With regard to “wherein the magnetic material has a longitudinal direction, one of the planes is provided in parallel to the longitudinal direction”, as can be seen from Figs. 1A, 2, 4, and 5A-5B of Suetsuna, the magnetic material has a longitudinal direction, and at least one of the planes is provided parallel to the longitudinal direction (e.g. top and bottom planes and front and back planes in Fig. 4).
With regard to the claimed average thickness and aspect ratio limitations, Suetsuna teaches that each of the flattened magnetic metal particles has a thickness of from 10 nm to 100 µm and an aspect ratio of from 5 to 10,000 (Abstract), which meets the claimed ranges.
With regard to the limitation in claim 1 (in last two lines of claim 1) of “wherein the flat surfaces are disposed to be approximately perpendicular to a gap surface between a stator and a rotor of the rotating electric machine”, Suetsuna teaches that FIG. 8 shows a conceptual diagram of a motor 200 as an example of the rotating electric machine [0083]. In the motor 200, a first stator (stator) 210 and a second rotor (rotator) 220 are disposed [0083]. The diagram illustrates an inner rotor type motor in which a rotor is disposed inside a stator; however, the motor may also be of an outer rotor type in which the rotor is disposed outside the stator [0083]. 
However, the above is only one such embodiment; Suetsuna further discusses that “FIG. 8 and FIG. 9 are only for illustrative purposes to describe examples of motors, and the applications of the soft magnetic material are not limited to these. The soft magnetic material can be applied to all kinds of motors as cores for making it easy to guide the magnetic flux.” [0085]. Suetsuna further teaches “First, for both of the domain wall displacement type and the rotation magnetization type, it is preferable that the flattened surfaces 10a of the flattened magnetic metal particles 10 included in the soft magnetic material are disposed in a direction that is aligned in parallel to the direction of magnetic flux as far as possible. This is because the eddy current loss can be reduced by making the cross-sectional area of the flattened magnetic metal particles 10 that penetrate the magnetic flux, as small as possible. Furthermore, in regard to the domain wall displacement type, it is preferable that the easy magnetization axis (direction of the arrow) within the flattened surface 10a of a flattened magnetic metal particle 10 is disposed in parallel to the direction of the magnetic flux. As a result, the system can be used in a direction in which coercivity is further reduced, and therefore, the hysteresis loss can be reduced, which is preferable. Furthermore, the magnetic permeability can also be made high, and it is preferable.” [0089]. Although it is improper to import claim limitations from the specification, in the interest of clarity of the record and for the purposes of examination, the limitation in claim 1 of “wherein the flat surfaces are disposed to be approximately perpendicular to a gap surface between a stator and a rotor of the rotating electric machine” appears to be based on the embodiment represented in at least Figs. 16-17 of the instant drawings, which is based on a radial gap-type rotating electric machine ([0165]-[0167] of instant specification). As such, the arrangement of the rotor and stator having the main faces be parallel to one another (see Fig. 17) means that the large faces of the magnetic material are parallel to the main faces of the rotor. As such, the easy magnetization axis of the flaky particles in the this embodiment of the application (as well as all the embodiments in the instant application) are aligned with the direction of the magnetic flux, which allows for the coercivity in the “easy axis” direction to be significantly lower than the coercivity in the “hard axis” direction; doing so reduces hysteresis loss, which ensures improved magnetic performance (instant specification [0112], [0114], [0164]-[0167]).
Thus, the purpose of arranging the flaky magnetic particles in this manner is to align the magnetic flux of the electric machine in the same direction as the easy magnetization axis of the flaky magnetic particles. As discussed above, Suetsuna states “it is preferable that the easy magnetization axis (direction of the arrow) within the flattened surface 10a of a flattened magnetic metal particle 10 is disposed in parallel to the direction of the magnetic flux. As a result, the system can be used in a direction in which coercivity is further reduced, and therefore, the hysteresis loss can be reduced, which is preferable. Furthermore, the magnetic permeability can also be made high, and it is preferable. On the contrary, in regard to the rotation magnetization type, it is preferable that the easy magnetization axis (direction of the arrow) within the flattened surface 10a of a flattened magnetic metal particle 10 is disposed perpendicularly to the direction of the magnetic flux. As a result, the system can be used in a direction in which coercivity is further reduced, and therefore, the hysteresis loss can be reduced, which is preferable” [0089] (emphasis added), also see Fig. 13 for easy magnetization axis being in the same direction as the direction of the magnetic flux). 
Thus, it is understood from Suetsuna that regardless of the application of the magnetic material containing the flattened metal magnetic particles, it is important to ensure that the flattened magnetic particles’ easy magnetization axis is parallel to the direction of the magnetic flux: this is based on [0089] of Suetsuna which states “That is, it is preferable to understand the magnetization characteristics of a soft magnetic material, discriminate whether the soft magnetic material is of domain wall displacement type or rotation magnetization type (method for discrimination is as described above), and then dispose the soft magnetic material as shown in FIG. 13.” Based on Suetsuna’s teaching of “The soft magnetic material can be applied to all kinds of motors as cores for making it easy to guide the magnetic flux [0085]”, a person of ordinary skill in the art would have found it obvious to try to use a rotor/stator arrangement that utilizes “magnetic wedges for rotating electric machines” (see end of paragraph [0089] of Suetsuna, wherein the ‘magnetic wedges’ are based on the same embodiment as shown in Figs. 16-17 and [0165]-[0167] of the present application). By using such an arrangement, a person of ordinary skill in the art would have found it obvious to arrange the magnetic composite material such that the flat surfaces of the flattened magnetic metal particles are arranged “perpendicular to a gap surface between a stator and a rotor of the rotating electric machine”, as arranging it in this manner would cause the easy magnetization axis to be parallel with the direction of the magnetic flux of the stator/rotor arrangement, which predictably and advantageously reduces the coercivity and hysteresis loss, which improves the magnetic permeability [0089].
Suetsuna is silent regarding a plate-shaped reinforcing material, and is silent regarding the underlined portion in the limitation “wherein the magnetic material has a longitudinal direction, one of the planes is provided in parallel to the longitudinal direction, and the one of the planes is in contact with the plate-shaped reinforcing material”. Suetsuna is additionally silent regarding the limitation of “wherein the flat surfaces are oriented and are approximately perpendicular to the plate-shaped reinforcing material”.

Alakula teaches producing a packed soft magnetic component (Abstract) and further renders obvious the use of a reinforcement structure applied as a sandwich structure, such that the production process involves alternately arranging a soft magnetic component and a reinforcement structure in the mold [0065]. The BRI of “plate-like” means possessing a flat surface. Applying the structure of Alakula to the product of Suetsuna (which possesses flat exterior surfaces) would result in a modified “plate-like” reinforcing material because plates are flat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify Suetsuna to include the reinforcing sandwich structure method of Alakula, based on the finite number of possible reinforcing techniques (sandwich can only be made either parallel or perpendicular to one of the three x, y, or z axes) in the manner such that the reinforcing material is in the parallel direction, in order to predictably enhance the mechanical strength of the product [0065]. Modifying Suetsuna with Alakula in the manner above would meet the claimed “wherein the magnetic material has a longitudinal direction, one of the planes is provided in parallel to the longitudinal direction, and the one of the planes is in contact with the plate-shaped reinforcing material” (emphasis on the underlined portion) and “wherein the flat surfaces are oriented and are approximately perpendicular to the plate-shaped reinforcing material”.

Regarding claim 2, Suetsuna and Alakula teach the rotating electric machine as applied to claim 1 above, but Suetsuna is silent regarding the magnetic composite material comprising a reinforcing material having a first reinforcing material part and a second reinforcing material part.
Alakula teaches producing a packed soft magnetic component (Abstract) and further renders obvious the use of a reinforcement structure applied as a sandwich structure, such that the production process involves alternately arranging a soft magnetic component and a reinforcement structure in the mold [0065], in view Alakula’s alternating arrangement of a soft magnetic component and a reinforcement structure being synonymous with stating “the magnetic composite material is disposed between the first reinforcing material part and the second reinforcing material part”, Alakula’s embodiment of a sandwich-like structure renders the limitation of claim 2 obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suetsuna to include the reinforcing sandwich structure method of Alakula, in order to enhance the mechanical strength of the product [0065].
Regarding claim 12, with regard to the limitation of “wherein the flat surfaces are oriented to be approximately parallel to the plane and have the difference in coercivity depending on a direction in other one of the planes”, Suetsuna teaches that “in a case in which the magnetic domain structure of the flattened magnetic metal particles 10 is a single domain structure, magnetization proceeds through rotating magnetization; in this case, coercivity in the hard axis direction within the flattened surface 10a becomes smaller than that in the easy axis direction, and losses are decreased” [0031]. Any plane which overlaps with the above-described axes meets the claimed “plane”. Thus, because coercivity in the hard axis direction is smaller than the coercivity in the easy axis direction, there is understood to be “a difference in the coercivity” between the two directions.
Suetsuna teaches that “in a case in which the magnetic domain structure of the flattened magnetic metal particles 10 is a single domain structure, magnetization proceeds through rotating magnetization; in this case, coercivity in the hard axis direction within the flattened surface 10a becomes smaller than that in the easy axis direction, and losses are decreased” [0031]. Any plane which overlaps with the above-described axes meets the claimed “plane”. Thus, because coercivity in the hard axis direction is smaller than the coercivity in the easy axis direction, there is understood to be a difference in the coercivity between the two directions. The difference is understood to be statistically significant, such that it would be within the claimed range of 1% or more, because the claimed minimum bound of the difference being 1% is very small. Furthermore, it would have been obvious to achieve a smaller coercivity in the easy axis direction as compared to the hard axis direction, as doing so would decrease hysteresis losses [0030].
Regarding claim 14, Suetsuna teaches that the magnetic metal included in the flattened magnetic metal particles 10 includes at least one additive metal selected from boron (B), Si, C, Ti, Zr, Hf, Nb, tantalum (Ta), Mo, Cr, Cu, tungsten (W), phosphorus (P), N, and Ga [0045].
Regarding claim 15, Suetsuna teaches that in some embodiments, the magnetic particles can have a spherical shape [0036], which is a shape that has an entirely convex outer surface. Although Suetsuna does not explicitly teach that the magnetic particles have both a convex outer surface and an aspect ratio of 2 more more, Suetsuna renders obvious the use of a convex surface and aspect ratios of from 5 to 10,000 [0035-0036], which overlaps with the claimed aspect ratio range of 2 or higher.
Thus, with regard to the convex surface limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to choose from a finite number of identified, predicted solutions, such as a convex spheroidal shape having an aspect ratio of from 5 to 10,000 with a reasonable expectation of successfully reducing eddy current losses due to the larger aspect ratio [0035-0036].
Regarding claim 16, Suetsuna teaches that the lattice strain of the flattened magnetic metal particle 10 is preferably from 0.01% to 10% [0037].
	Regarding claim 17, Suetsuna teaches that the soft magnetic material may contain, in at least a portion of the surface of the flattened magnetic metal particles, a covering with a coating layer having a thickness of from 0.1 nm to 1 µm and including at least one of oxygen (O), carbon (C), nitrogen (N) and fluorine (F) [0060].
	Regarding claim 18, Suetsuna teaches that the interposed phase can contain a polyimide-based resin [0075].
Regarding claim 21, With regard to the limitation in claim 21 (and as also discussed above in the rejection of claim 1) of “wherein the plate-shaped reinforcing material is not disposed at a position close to the gap surface”, it is prima facie expected that the position is not close, absent an indication of what “close” specifically means.
Regarding claim 22, Suetsuna teaches a soft magnetic material used for a rotating electric machine (Title, [0002], [0009], [0082], [0083], [0087]), meeting the claimed “rotating electric machine”, comprising flattened magnetic metal particles and an interposed phase, meeting the claimed “magnetic composite material” (a composite being a material with multiple components) which is in the shape of a rectangular prism (see Abstract, Figs. 1A, 2, and 4), meeting the claimed magnetic material having “a plane”. With regard to the claimed “magnetic wedge”, Suetsuna teaches “The soft magnetic material can be applied to all kinds of motors as cores for making it easy to guide the magnetic flux [0085]”, such as “magnetic wedges for rotating electric machines” (see end of paragraph [0089] of Suetsuna, wherein the ‘magnetic wedges’ are based on the same embodiment as shown in Figs. 16-17 and [0165]-[0167] of the present application). 
The soft magnetic material comprises flattened magnetic metal particles 10 including at least one magnetic metal selected from iron, cobalt, and nickel (Abstract), meeting the claimed (i) plurality of flaky magnetic metal particles which include a flat surface and containing at least one element selected from iron, cobalt, and nickel.
The soft magnetic material further comprises an interposed phase 20 and interposed particles 24 existing between the flattened magnetic metal particles and includes at least one of oxygen, carbon, nitrogen, and fluorine (Abstract; Figs. 4, 5A-5B) [0071], which meets the claimed (ii) intercalated phase, and “wherein the intercalated phase…fluorine (F)” limitations.
With regard to “wherein the magnetic material has a longitudinal direction, one of the planes is provided in parallel to the longitudinal direction”, as can be seen from Figs. 1A, 2, 4, and 5A-5B of Suetsuna, the magnetic material has a longitudinal direction, and at least one of the planes is provided parallel to the longitudinal direction (e.g. top and bottom planes and front and back planes in Fig. 4).
With regard to the claimed average thickness and aspect ratio limitations, Suetsuna teaches that each of the flattened magnetic metal particles has a thickness of from 10 nm to 100 µm and an aspect ratio of from 5 to 10,000 (Abstract), which meets the claimed ranges.
With regard to the limitation in claim 22 (in last two lines of claim 22) of “wherein the flat surfaces are disposed to be approximately perpendicular to a gap surface between a stator and a rotor of the rotating electric machine”, Suetsuna teaches that FIG. 8 shows a conceptual diagram of a motor 200 as an example of the rotating electric machine [0083]. In the motor 200, a first stator (stator) 210 and a second rotor (rotator) 220 are disposed [0083]. The diagram illustrates an inner rotor type motor in which a rotor is disposed inside a stator; however, the motor may also be of an outer rotor type in which the rotor is disposed outside the stator [0083]. 
However, the above is only one such embodiment; Suetsuna further discusses that “FIG. 8 and FIG. 9 are only for illustrative purposes to describe examples of motors, and the applications of the soft magnetic material are not limited to these. The soft magnetic material can be applied to all kinds of motors as cores for making it easy to guide the magnetic flux.” [0085]. Suetsuna further teaches “First, for both of the domain wall displacement type and the rotation magnetization type, it is preferable that the flattened surfaces 10a of the flattened magnetic metal particles 10 included in the soft magnetic material are disposed in a direction that is aligned in parallel to the direction of magnetic flux as far as possible. This is because the eddy current loss can be reduced by making the cross-sectional area of the flattened magnetic metal particles 10 that penetrate the magnetic flux, as small as possible. Furthermore, in regard to the domain wall displacement type, it is preferable that the easy magnetization axis (direction of the arrow) within the flattened surface 10a of a flattened magnetic metal particle 10 is disposed in parallel to the direction of the magnetic flux. As a result, the system can be used in a direction in which coercivity is further reduced, and therefore, the hysteresis loss can be reduced, which is preferable. Furthermore, the magnetic permeability can also be made high, and it is preferable.” [0089]. Although it is improper to import claim limitations from the specification, in the interest of clarity of the record and for the purposes of examination, the limitation in claim 22 of “wherein the flat surfaces are disposed to be approximately perpendicular to a gap surface between a stator and a rotor of the rotating electric machine” appears to be based on the embodiment represented in at least Figs. 16-17 of the instant drawings, which is based on a radial gap-type rotating electric machine ([0165]-[0167] of instant specification). As such, the arrangement of the rotor and stator having the main faces be parallel to one another (see Fig. 17) means that the large faces of the magnetic material are parallel to the main faces of the rotor. As such, the easy magnetization axis of the flaky particles in the this embodiment of the application (as well as all the embodiments in the instant application) are aligned with the direction of the magnetic flux, which allows for the coercivity in the “easy axis” direction to be significantly lower than the coercivity in the “hard axis” direction; doing so reduces hysteresis loss, which ensures improved magnetic performance (instant specification [0112], [0114], [0164]-[0167]).
Thus, the purpose of arranging the flaky magnetic particles in this manner is to align the magnetic flux of the electric machine in the same direction as the easy magnetization axis of the flaky magnetic particles. As discussed above, Suetsuna states “it is preferable that the easy magnetization axis (direction of the arrow) within the flattened surface 10a of a flattened magnetic metal particle 10 is disposed in parallel to the direction of the magnetic flux. As a result, the system can be used in a direction in which coercivity is further reduced, and therefore, the hysteresis loss can be reduced, which is preferable. Furthermore, the magnetic permeability can also be made high, and it is preferable. On the contrary, in regard to the rotation magnetization type, it is preferable that the easy magnetization axis (direction of the arrow) within the flattened surface 10a of a flattened magnetic metal particle 10 is disposed perpendicularly to the direction of the magnetic flux. As a result, the system can be used in a direction in which coercivity is further reduced, and therefore, the hysteresis loss can be reduced, which is preferable” [0089] (emphasis added), also see Fig. 13 for easy magnetization axis being in the same direction as the direction of the magnetic flux). 
Thus, it is understood from Suetsuna that regardless of the application of the magnetic material containing the flattened metal magnetic particles, it is important to ensure that the flattened magnetic particles’ easy magnetization axis is parallel to the direction of the magnetic flux: this is based on [0089] of Suetsuna which states “That is, it is preferable to understand the magnetization characteristics of a soft magnetic material, discriminate whether the soft magnetic material is of domain wall displacement type or rotation magnetization type (method for discrimination is as described above), and then dispose the soft magnetic material as shown in FIG. 13.” Based on Suetsuna’s teaching of “The soft magnetic material can be applied to all kinds of motors as cores for making it easy to guide the magnetic flux [0085]”, a person of ordinary skill in the art would have found it obvious to try to use a rotor/stator arrangement that utilizes “magnetic wedges for rotating electric machines” (see end of paragraph [0089] of Suetsuna, wherein the ‘magnetic wedges’ are based on the same embodiment as shown in Figs. 16-17 and [0165]-[0167] of the present application). By using such an arrangement, a person of ordinary skill in the art would have found it obvious to arrange the magnetic composite material such that the flat surfaces of the flattened magnetic metal particles are arranged “perpendicular to a gap surface between a stator and a rotor of the rotating electric machine”, as arranging it in this manner would cause the easy magnetization axis to be parallel with the direction of the magnetic flux of the stator/rotor arrangement, which predictably and advantageously reduces the coercivity and hysteresis loss, which improves the magnetic permeability [0089].
Suetsuna is silent regarding a plate-shaped reinforcing material, and is silent regarding the underlined portion in the limitation “wherein the magnetic material has a longitudinal direction, one of the planes is provided in parallel to the longitudinal direction, and the one of the planes is in contact with the plate-shaped reinforcing material”. Suetsuna is additionally silent regarding the limitation of “wherein the flat surfaces are oriented and are approximately perpendicular to the plate-shaped reinforcing material”.

Alakula teaches producing a packed soft magnetic component (Abstract) and further renders obvious the use of a reinforcement structure applied as a sandwich structure, such that the production process involves alternately arranging a soft magnetic component and a reinforcement structure in the mold [0065]. The BRI of “plate-like” means possessing a flat surface. Applying the structure of Alakula to the product of Suetsuna (which possesses flat exterior surfaces) would result in a modified “plate-like” reinforcing material because plates are flat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify Suetsuna to include the reinforcing sandwich structure method of Alakula, based on the finite number of possible reinforcing techniques (sandwich can only be made either parallel or perpendicular to one of the three x, y, or z axes) in the manner such that the reinforcing material is in the parallel direction, in order to predictably enhance the mechanical strength of the product [0065]. Modifying Suetsuna with Alakula in the manner above would meet the claimed “wherein the magnetic material has a longitudinal direction, one of the planes is provided in parallel to the longitudinal direction, and the one of the planes is in contact with the plate-shaped reinforcing material” (emphasis on the underlined portion) and “wherein the flat surfaces are oriented and are approximately perpendicular to the plate-shaped reinforcing material”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna and Alakula, as applied to claim 1 above, and further in view of Finn et al. (US 20140209691 A1; of record).
Regarding claim 3, Suetsuna and Alakula teach the rotating electric machine as applied to claim 1 above, but is silent regarding an adhesive layer being disposed between the reinforcing material and the magnetic material.
Finn teaches producing a pre-laminated stack of shielding layers (Abstract) and renders obvious supplying a layer of magnetic material in sheet form, and further renders obvious using core layers of reinforcing and support material in the production of magnetic sheets. However, using reinforcing/support material layers typically requires the addition of an adhesive layer [0047], which meets claim 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suetsuna and Alakula to apply the known technique of including a reinforcing material and an adhesive layer between the reinforcing material and the magnetic material, in order to adhere the magnetic material to the magnetic material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735